BorgWarner

Inc.

3850
Hamlin
Road

Auburn Hills

Michigan

48326

Telephone

248 754 9200

Fax

248 754 0888

[image001.gif]

September 28, 2005

F. Lee Wilson

7 Dianthus

Asheville, NC  28803

Dear Lee:

This letter will confirm the understanding between BorgWarner Inc. ("BW") and
you regarding your termination of employment on September 30, 2005.  We have
agreed (the "Agreement") as follows:

1.         Effective as of August 19, 2005 you were relieved of your duties as
President and General Manager of BorgWarner Turbo Systems Inc. ("BWTS"),
Managing Director of BorgWarner Turbo Systems Worldwide Headquarters GmbH
("TS-GmbH") and Vice President of BW and from all other management, officer or
director positions you hold with BWTS, TS-GmbH, BW, or any divisions,
subsidiaries, joint ventures, and/or affiliated companies of either BWTS and BW
(hereinafter all of the above entities are collectively referred to as the "BW
Group").  For the period August 19, 2005 to September 30, 2005 you will not be
required to report to your office in either Kirchheimbolanden, Germany or
Asheville, North Carolina; however, you understand and agree that during this
period of time you will make yourself available to, and will perform, those
special assignments which I may request of you.

2.         Effective as of September 30, 2005 you will resign from your
employment with BWTS, TS-GmbH and BW and from any and all management, officer or
director positions you hold with BW and any other entity of the BW Group.  You
agree that such resignation will be irrevocable and will be in the form attached
hereto as Exhibit 1.  Any public disclosure, whether by you or BW, will reflect
that you have elected to resign from BW effective September 30, 2005.

--------------------------------------------------------------------------------


3.         At the same time you execute this Agreement, you will enter into the
Non-Compete, Confidentiality, General Waiver and Release and Covenant Not to Sue
Agreement, which document (for which you agree that sufficient consideration is
given by the payments and benefits provided to you pursuant to paragraph 4 and 5
below) is incorporated as an essential part of this Agreement and attached
hereto as Exhibit 2.  Accordingly, any reference hereinafter to this Agreement
shall also be deemed to be a reference to Exhibit 2.

4.      If you have not revoked this Agreement within a period of seven (7) days
from the date of execution, BW will:

(a)                agree to maintain the tax equalization arrangement as set
forth in the BorgWarner Automotive International Assignment Tax Equalization
Policy approved July 15, 1998 (the "Tax Equalization Arrangement") for any
compensation amounts paid to you by BW in 2005 and 2006 that related to your
foreign assignment that ended on December 31, 2004, provided, however, that you
continue to use Pricewaterhouse Coopers LLP to prepare your 2005 and 2006 US
federal tax returns.  In consideration thereof, you agree to pay BW an amount
equal to all of the US federal tax refunds you receive or should have received
for tax years 2005 and 2006 which result from the Tax Equalization Arrangement
with BW and the application of the federal foreign tax credit in accordance with
the procedures set out in the following subsections of this Section 4;

(b)               on October 15, 2005, pay you a lump sum gross amount of
$300,000.00, less applicable statutory withholding deductions and on January 15,
2006 pay you a lump sum amount of $200,000.00 less applicable statutory
withholding deductions, (such amounts shall not be considered as "Compensation"
for purposes of the BorgWarner Inc. Retirement Savings Plan (the "RSP")).  You
understand and agree that such lump sum payments are being made in lieu of your
eligibility to receive any severance or termination payment under any BW Group
severance or termination plan or practice; 

(c)                on October 15, 2005, pay you a lump sum gross amount of
$100,000.00 less applicable statutory withholding deductions (this amount shall
not be considered as "Compensation" for purposes of the RSP) as a full, final
and complete payment for all vacation obligations due and owing you through
September 30, 2005 and as partial consideration for the Non-Compete,
Confidentiality, General Waiver and Release and Covenant Not to Sue Agreement; 

--------------------------------------------------------------------------------


(d)               pay when due, but not before June 30, 2006, the fees incurred
by Pricewaterhouse Coopers LLP in preparing your 2005 and 2006 US federal tax
returns.  You agree that within fifteen (15) business days after receipt of your
2005 US federal tax refund from the U.S. Treasury (the "2006 Payment Date"), you
will pay to BW that part of the 2005 US federal tax return refund which you
received or should have received as a result of the Tax Equalization Arrangement
with BW and the application of the federal foreign tax credit; such tax return
amount to be determined by Pricewaterhouse Coopers LLP recognizing your actual
federal income tax liability for such year, provided that actions taken by you
with respect to your personal tax planning do not decrease the amount of tax
that is eligible for return under this subsection;

(e)        agree to maintain your eligibility to receive the 2005 (paid 2006)
Award (the "Bonus Award"), if any, under the BorgWarner Inc. 2005 Executive
Incentive Plan (the "Bonus Plan").  The amount of the Bonus Award, if any, will
be 9/12ths the payment that you would have received if your employment had
continued for the entire year, and such payment will be made to you in cash less
applicable statutory withholding deductions within ten (10) business days after
the 2006 Payment Date as such term is defined in subsection 4(d) above.  The
amount of such Bonus Award shall not be considered as "Compensation" under the
RSP;

(f)         agree to maintain your eligibility to receive a payment, if any,
under the BorgWarner Inc. Executive Stock Performance Plan (the "Performance
Plan") for the award granted to you for the performance period January 1, 2003
to December 31, 2005.  The amount of the payment, if any, will be the payment
that you would have received if your employment had continued for the entire
performance period, and such payment will be made to you in cash less applicable
statutory withholding deductions within ten (10) business days after the 2006
Payment Date as such term is defined in subsection 4(d) above.  The Performance
Plan award for the period January 1, 2004 to December 31, 2006 will be
forfeited;

(g)                within thirty (30) days of September 30, 2005 pay to you the
amount credited to your account, less applicable statutory withholding
deductions, under the BorgWarner Inc. Retirement Savings Excess Benefit Plan
("RSEP") that was vested as of December 31, 2004 and on April 15, 2006 pay you
the remainder of your account less applicable statutory withholding deductions
in the RSEP;

(h)                provide you with executive outplacement services for a period
of up to one year from October 1, 2005, which shall be prepaid by BW on or
before March 15, 2006, to include reasonable access to office and phone
availability while the outplacement services are being provided;

--------------------------------------------------------------------------------


(i)         pay for (i) the transfer of your personal property from the
Weisbaden, Germany apartment provided to you by BW in accordance with BW's
relocation policy, provided that the relocation of your personal property occurs
before September 30, 2005, you leave the apartment in good condition and you
execute any documents which are required to transfer the apartment to BW or
another BW designated executive, and (ii) an allowance of $3,000.00, less
applicable statutory withholding deductions (this amount shall not be considered
as "Compensation" for purposes of the RSP) to reimburse you in part for the
transfer of personal goods not covered by BW's relocation policy;

(j)                 provide you, your spouse and your eligible dependents,
pursuant to the requirements of the Consolidated Omnibus Budget Reconciliation
Act of 1985 as amended ("COBRA"), with both the core group insurance coverages
and the supplemental group dental and vision coverages under BWTS's Health
Insurance Plan from October 1, 2005 to the earlier of September 30, 2006 or the
date you become eligible for group health insurance coverage under another
employer's group health plan (provided you, your spouse and your eligible
dependents continue to remain eligible for such coverages) by paying the
required COBRA group insurance premiums for that period.  Further, you
understand and agree that if you desire to continue in effect the COBRA core
group insurance coverages and the supplemental group insurance coverages in
accordance with COBRA provisions beyond the date that BW stops its payment of
the COBRA group insurance premiums, you will be required to then make all of the
required timely COBRA monthly premium payments;

--------------------------------------------------------------------------------


(k)               agree to pay to you your entire account balance under the
BorgWarner 2004 Deferred Compensation Plan, less applicable statutory
withholding deductions (the "Deferred Amount") (such Deferred Amount shall not
be considered "Compensation" for purposes of the RSP) on June 30, 2006,
provided, however, that you agree that such payment will not be made until you
have satisfied the 2006 Payment Date payments to BW.  If you do not make the
2005 US federal tax return payment to BW pursuant to subsection 4(d) you agree
that the amount not paid may be deducted from the payments to be made under
subsection 4(e), subsection 4(f) or this subsection 4(k).  With respect to your
obligation under subsection 4(a) to pay to BW the 2006 federal tax refund which
resulted from the Tax Equalization Arrangement with BW, you agree that within
fifteen (15) business days after you receive your 2006 U.S. federal tax refund,
you will pay to BW that part of the 2006 US federal tax return refund which you
received or should have received as a result of the Tax Equalization Arrangement
with BW and the application of the federal foreign tax credit, such tax return
amount to be determined by Pricewaterhouse Coopers LLP recognizing your actual
federal income tax liability for such year, provided that actions taken by you
with respect to your personal tax planning do not decrease the amount of tax
that is eligible for return under this subsection. 

(l)                  provided that you fulfill the conditions set forth in the
above subsections of Section 4, and foreign taxes have been paid by you in
accordance with the instructions of Pricewaterhouse Coopers LLP, BW will
indemnify you from any further foreign tax obligation incurred for calendar
years 2000 through 2006.

5.                  You understand that at the time of your resignation, the
Performance Shares granted to you in February 2005 under the BorgWarner Inc.
2004 Stock Incentive Plan will be forfeited.

6.         You understand and agree that, (a) no reimbursement will be made to
you for any club or entertainment expense which you incur on or after September
30, 2005 and (b) that you will return to the Asheville, North Carolina office of
BWTS on or prior to September 30, 2005 all BW Group owned/leased property in
your possession.  BW will cease payment for all Internet services and telephone
services provided to you as of September 30, 2005.

7.         Except in the case of payments to you from the RSEP that are
attributable to amounts that were deferred or became vested after December 31,
2004, it is not intended that any payment under this Agreement constitute
"deferred compensation" subject to the provisions of paragraphs (a)(2), (a)(3),
and (a)(4) of Section 409A of the Internal Revenue Code ("Code").  You
understand and agree that to the extent that BW determines that paragraphs
(a)(2), (a)(3), and (a)(4) of said Code section apply to any payment owed to you
under this Agreement, (i) BW shall administer this Agreement in accordance with
the requirements of Code Section 409A, (ii) all amounts payable under this
Agreement that are subject to the requirements of paragraphs (a)(2), (a)(3), and
(a)(4) of Code Section 409A shall be made only in accordance with the
requirements of said paragraphs (including, without limitation, the requirement
of Code Section 409A(a)(2)(B), which provides that a distribution to a
"specified employee" by reason of separation of service may not be made before
the date which is 6 months after the date of separation of service), and (iii)
if necessary, as determined by BW, this Agreement shall be timely amended to
comply with the requirements of Code Section 409A and published guidance
thereunder.  BW will indemnify you for any tax liability that you may incur as a
result of BW's failure to comply with Section 409A of the Code.

--------------------------------------------------------------------------------


8.         You understand and agree that the payments and benefits provided
hereunder by BW are in consideration of the agreements and covenants contained
in this Agreement (the term "agreements and covenants" as used in this Agreement
shall include the Non-Compete, Confidentiality, General Waiver and Release and
Covenant Not to Sue Agreement); that you waive and release all rights to any
further bonus, severance or termination payments under any BW Group plan,
policy, program, agreement, guidelines, practice or understanding of any kind,
whether written or oral: that each such agreement and covenant is of the essence
of this Agreement; that each such agreement and covenant is reasonable and
necessary to protect and preserve the interests and properties of the BW Group;
that irreparable loss and damage will be suffered by the BW Group should you
breach any of such agreements and covenants; that each such agreement and
covenant is separate, distinct and severable not only from the other of such
agreements and covenants but also from the other and remaining provisions of
this Agreement; that the unenforceability of any such agreement or covenant
shall not affect the validity or enforceability of any other such agreement or
covenant or any other provision or provisions; and that, in addition to any
other remedies available to it, BW shall be entitled to both temporary and
permanent injunctions to prevent a breach or contemplated breach by you of any
of such agreement or covenant.

9.         In the event that either party hereto fails to honor any of the
agreements or covenants set forth in this Agreement, such party shall reimburse
the other party for any and all expenses, including reasonable attorney's fees,
incurred in successfully enforcing such agreement or covenant.  Further, in the
event of a breach of any of the agreements or covenants set forth in this
Agreement, the running of the applicable Statute of Limitations shall be tolled
during the continuation of any such breach.

--------------------------------------------------------------------------------


10.       You agree to cooperate in the development and execution of pending
corporate documents which pertain to actions for the period you served in the
capacity of an officer and/or director.  Further, if requested by the BW Group,
and without additional consideration except as set forth in the following
sentence, you will make yourself available, for a period of two (2) years from
September 30, 2005, to cooperate with the defense or prosecution of any claims
filed by or against the BW Group and will furnish your testimony if required by
subpoena or when deemed reasonable and necessary by counsel for the BW Group,
provided such times are scheduled so as not to interfere with the performance of
your duties for another employer.  BW will pay you a daily witness fee of
$250.00 for any day during which the cooperation services you provide pursuant
to this paragraph exceeds two (2) hours per day; provided, however, that should
you be required to provide such services for more than twenty (20) days (two (2)
or more hours of service per day) during a calendar year, then BW shall pay you
a fee of $500.00 for each day such services (in excess of two (2) hours per day)
exceed the twentieth (20th) day of services for that calendar year.  BW will,
within thirty (30) days of receipt of a statement of expenses and/or
documentation of all time incurred, reimburse you for all of your out-of-pocket
expenses reasonably incurred by you pursuant to this paragraph, including
travel, transportation, lodging and meals as well as related miscellaneous costs
if such travel is requested of you by BW.  Further, BW agrees to continue to
cover you as an Insured Person under the directors and officers executive
liability policy that BW has in force for claims made against you for the period
of your employment as a Managing Director of all of the BW Group companies. 

11.       The existence of any claim, demand, action or cause of action by
either party against the other, whether predicated upon this Agreement or
otherwise, shall not constitute a defense to the enforcement of any rights under
this Agreement.

12.       This Agreement may be amended only upon the written authorization of
both parties.  No action will constitute a waiver of any right unless such
waiver is in writing and signed by the waiving party.

13.       Any notice pursuant to this Agreement shall be sent by registered or
certified mail return receipt requested, addressed:

To:       BorgWarner Inc.

            Attn:  Timothy M. Manganello

            Chairman and Chief Executive Officer

            3850 Hamlin Road

            Auburn Hills, Michigan  48326-2872

cc:        BorgWarner Inc.

Attn:  General Counsel

3850 Hamlin Road

Auburn Hills, Michigan  48326-2872

To:       Mr. F. Lee Wilson

                                                7 Dianthus

Asheville, NC  28803

14.       This Agreement is to be performed and construed in accordance with the
laws of the State of North Carolina, United States of America.

15.       You represent that you received this Agreement on August 19, 2005;
that you were advised to seek information and guidance from such persons as you
deem appropriate, including, but not limited to, an attorney-at-law, regarding
the content and effect of each provision of this Agreement; that you were
informed that you had until September 16, 2005 to consider execution of this
Agreement; and that if such Agreement was not executed on or before September
16, 2005, it would be deemed rejected by you on such date.  You acknowledge that
you received legal advice, that certain changes were made and incorporated
herein on September 16, 2005, September 21, 2005 and September 28, 2005, and
that the September 16, 2005 date was extended to September 30, 2005.  You
understand that you have until September 30, 2005 to consider execution of this
Agreement as revised, and if such Agreement is not executed by you on or before
such date it will be deemed rejected by you and none of the benefits or payments
to be made will be provided to you.  Further, you understand that you may revoke
this Agreement by written notice to BW within a period of seven (7) days from
the date of execution. 

16.       If you do not execute this Agreement on or before September 30, 2005
or if you revoke it within the period of seven (7) days from the date of
execution, your employment and all positions (officer and/or director) that you
hold with any and all entities of the BW Group will be terminated as of
September 30, 2005.

17.       You acknowledge that neither BW nor any other person or entity of the
BW Group have made any representation to you which has not been expressly stated
in this Agreement and that there are no other understandings or agreements
between you and the BW Group.

18.       You acknowledge that you have voluntarily entered into this Agreement
with full knowledge of its benefits and requirements, and agree that this
Agreement is binding upon your heirs, legal representatives and assigns,
executors and administrators.

If this letter accurately sets forth our agreement, please execute the original
and two copies, and return them to me.

Accepted:                                   BorgWarner Inc.

/s/ F. Lee Wilson                 By: /s/ Timothy M. Manganello                

F. Lee Wilson                                 Timothy M. Manganello

                                                      Chairman and Chief
Executive Officer

Date: September 29, 2005        

--------------------------------------------------------------------------------


 


EXHIBIT 1

 

Mr. Timothy M. Manganello

Chairman and Chief Executive Officer

BorgWarner Inc.

3850 Hamlin Road

Auburn Hills, MI  48326-2872

Dear Tim:

Pursuant to paragraph 2 of the Agreement between BorgWarner Inc. ("BW") and me
dated September 28, 2005 I resign, effective as of September 30, 2005 from the
employment of BorgWarner Turbo Systems Inc. ("BWTS"), BorgWarner Turbo Systems
Worldwide Headquarters GmbH ("TS-GmbH"), BW and from any other entity of the BW
Group (as such term is hereinafter defined) and from any and all management,
officer and/or director positions I hold with BWTS, TS-GmbH, BW or any
divisions, subsidiaries, joint ventures, and/or affiliated companies of either
BWTS, TS-GmbH and BW (hereinafter all of the above entities are collectively
referred to as the "BW Group").

                                                                                   
Very truly yours,

                                                                                   
/s/ F. Lee Wilson   

                                                                                   
Date: September 29, 2005

--------------------------------------------------------------------------------


EXHIBIT 2

 

 

                 NON-COMPETE, CONFIDENTIALITY, GENERAL WAIVER AND

                        RELEASE AND COVENANT NOT TO SUE AGREEMENT

In consideration of the actions, benefits and payments to be provided to me,
pursuant to the Agreement between the undersigned and BorgWarner Inc. ("BW")
dated September 28, 2005 (the "Agreement") of which this Exhibit 2 is an
essential part thereof, I agree:

A.        For a period of twenty-four (24) months from September 30, 2005, I
will not directly or indirectly (i) engage in or become interested as a
principal, partner, stockholder (other than stock acquired for investment
purposes in open market transactions), director, officer, employee or consultant
of Cummins Inc.; Mitsubishi Heavy Industries;  Ishikawajima Harima Heavy
Industries, Ltd./IHI Turbo America (ITA); Robert Bosch GmbH; Volkswagen AG, or
any division, subsidiary, joint venture, affiliate or parent corporation of any
such entity, unless such interest is approved in writing by BW, (ii) engage in
or become interested as a principal, partner, stockholder (other than stock
acquired for investment purposes in open market transactions), director,
officer, employee or consultant of Garrett, Inc. or any division, subsidiary,
joint venture or affiliate of either Garrett Inc. or Honeywell Inc. that is
involved in the automotive business, wherever located, (iii) persuade or attempt
to persuade anyone who is an officer, employee or agent of (a) BW, BorgWarner
Turbo Systems Inc. ("BWTS"), (b) BorgWarner Turbo Systems Worldwide Headquarters
GmbH ("TS-GmbH"), or (c) any divisions, subsidiaries, joint ventures, and/or
affiliated companies of either BW, BWTS or TS-GmbH (hereinafter all of the above
entities named in this subparagraph (iii) are collectively referred to as the
"BW Group") to seek or accept employment with any entity other than within the
BW Group, (iv) attempt to divert from BW any business whatsoever, by directly
influencing or attempting to influence any of its employees or customers, or (v)
make any disparaging remark or other communication about the product quality or
business practices of BW.

B.         For a period of two (2) years from September 30, 2005, I will not (i)
disclose or divulge to anyone any information about the BW Group and their
customers, products, and services which are not available to the general public,
including without limitation, financial information, marketing information,
computer technology information and processes, customer lists, customer
servicing requirements, price lists, material cost information, organizational
information, information relating to employment policies, compensation, benefit
plans, and work related personnel data, and any other data, formulae,
specifications, proprietary (whether patented or not) knowledge or information
relating to manufacturing methods, research projects, plans for future
developments, trade secrets, inventions, prototypes, or processes owned and
developed and used in the course of any of the BW Group's businesses (herein
collectively referred to as "Confidential Information"), or (ii) directly or
indirectly make use of any Confidential Information.

--------------------------------------------------------------------------------


C.        To waive, release and forever discharge the BW Group and the present,
former and future employees, officers, directors, agents, successor and assigns
of the BW Group (hereinafter collectively referred to as the "Released Parties")
from any and all matters, claims, actions, demands, causes of actions, attorneys
fees and costs, debts, accounts, obligations, or liabilities, of every nature
and kind whatsoever in law, equity, tort or contract, whether liquidated or
unliquidated whether now known or unknown (by way of illustration, but without
limitation, any and all claims arising under the laws of the United States
and/or the State of North Carolina as set forth in Appendix A) against the
Released Parties, arising out of my employment with the BW Group and termination
therefrom, that I now have or may have at any time prior to or at the time of my
resignation (the "Released Claims"); provided however, that nothing herein shall
release any claim that I may have against the BW Group for failing to perform
its obligations under the Agreement (including without limitation the payments
to be made pursuant to the qualified and non-qualified plans listed in Section 4
of the Agreement) or my rights to receive a distribution under the BorgWarner
Inc Retirement Savings Plan.  The Released Claims include any claim to rescind
the Agreement or this Confidentiality, General Waiver and Release and Covenant
Not to Sue Agreement, once the seven (7) day revocation period of paragraph 14
of the Agreement has expired.

D.        To covenant not to sue the Released Parties pursuant to any provision
of the United States Code (specifically including, but not limited to, any and
all rights created by or under the Age Discrimination in Employment Act as
amended), any state law, or any other cause or action whatsoever in law, equity,
tort, or contract with respect to any and all of the Released Claims or to
participate in any other such cause or action against the Released Parties.

E.        That all of the obligations I have undertaken in this Non-Compete,
Confidentiality, General Waiver And Release And Covenant Not To Sue Agreement
will be binding upon my heirs, legal representatives and assigns, executors and
administrators.

F.         That this Non-Compete, Confidentiality, General Waiver And Release
And Covenant Not To Sue Agreement are freely and voluntarily executed, that I
have had adequate time to consider this matter, obtain such information and
guidance from others as I desire, and that no promise, inducement, or agreement
not set forth herein has been made to me.

G.        I understand that this Non-Compete, Confidentiality, General Waiver
And Release And Covenant Not To Sue Agreement creates certain obligations on my
part and waives and releases certain rights I may have; therefore, I have been
advised to consult an attorney before I sign this document.  I understand that I
have seven (7) days after signing this document to revoke it and it shall not
become effective until such seven  (7) day period shall have passed.

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, I willingly accept and agree to this Confidentiality,
General Waiver And Release And Covenant Not To Sue Agreement by executing such
this 29th day of September, 2005.

/s/ F. Lee Wilson                        

F. Lee Wilson

--------------------------------------------------------------------------------


APPENDIX A

SCOPE OF RELEASE

The list set forth below is a representative sample of the types of claims being
released but is not intended to be a complete list.

Federal Law:  Title VII of the Civil Rights Act of 1964 (race, color, religion,
national origin or sex); the Age Discrimination in Employment Act of 1967 (age);
the Older Worker Benefit Protection Act ("OWBPA") (age); the Vocational
Rehabilitation Act of 1973 (handicap); 42 U.S.C.S1981, 1986 and 1988 (race); the
Employee Retirement Income Security Act (ERISA) (pension and employee benefits);
the Equal Pay Act of 1963 (prohibits pay differentials based on sex); the
Immigration Reform and Control Act of 1986 (immigration); Executive Order 11246
(race, color, religion, sex or national origin); Executive Order 1141 (age);
Vietnam Era Veterans Readjustment Assistance Act of 1974 (Vietnam era veterans
and disabled veterans); S301 of the Labor Management Relations Act, 29
U.S.C.S185 et. seq. (suits for breach of a Collective Bargaining Agreement); the
Fair Labor Standards Act (minimum wage and overtime pay); the Labor Management
Relations Act (rights protected by the National Labor Relations Board); the
Occupational Safety and Health Act (safety matters) and Federal Common Law.

 

North Carolina Law:  All statutes relating to race, color, religion, national
origin, age, sex, marital status, height and weight, handicap, wages and
benefits, personnel record information, the common law of the State of North
Carolina, workers' compensation, tort, breach of express or implied employment
contract, wrongful discharge, workers' compensation retaliation, tortious
interference with contractual relations and loss of consortium.

 

Notice:  Questions regarding the scope of this Release should be clarified with
advice of an attorney.